Citation Nr: 1544301	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  09-01 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher evaluation in excess of 10 percent prior to April 12, 2012 for a left proximal tibia stress fracture; and in excess of 30 percent since.  

2.  Entitlement to a higher evaluation in excess of 10 percent prior to April 12, 2012 for a right proximal tibia stress fracture; and in excess of 20 percent since.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1980 to June 1981.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was previously before the Board in October 2014.  At that time the Board denied the claims on appeal.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted the parties' Joint Motion for Remand.  The Court vacated and remanded the Board's October 2014 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to a higher evaluation for his bilateral knee/ankle disability.  In March 2012 the matter was before the Board and at that time the Board remanded the Veteran's claims for a new VA orthopedic examination to assess the current severity of the Veteran's stress fractures and to provide comment on whether these conditions rendered him unable to follow substantially gainful employment.  

In the Joint Motion for Remand, the Court and the joint parties took exception to the fact that the VA examiner at the April 2012 examination did not follow the Board's remand instructions.  Specifically, the examiner failed to indicate if the Veteran has actually or functionally, malunion of the tibia and fibula with moderate knee or ankle disability, or marked knee or ankle disability.  As such, the Board is remanding the claim for a new VA examination.  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran has also filed a claim for TDIU.  However, the Board finds his claim of TDIU to be inextricably intertwined, and thus will wait for the outcome of his VA examinations for his legs prior to making a decision on this issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to schedule the Veteran for a VA orthopedic examination to determine the current severity of his bilateral knee/ankle disability.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

The examiner should report the Veteran's range of motion of the knees in degrees and state the point at which any pain is demonstrated.

The examiner should indicate whether the service-connected bilateral knee/leg/ankle disabilities are productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  Otherwise, the examiner should state at what degree motion is limited on both sides. 

In addition, the examiner should indicate if the Veteran has actually or functionally, malunion of the tibia and fibula with a moderate knee or ankle disability, or marked knee or ankle disability. 

The examiner should also indicate if the Veteran has nonunion of the tibia and fibula with loose motion, requiring a brace. 

The examiner should state whether there is objective evidence of lateral instability or subluxation of the knees and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.

The examiner should provide an opinion as to whether the Veteran's service-connected knee/leg disabilities alone prevent him from engaging in a substantially gainful occupation.  The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making the determination. 

The complete examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


